 



Exhibit 10.40
SIXTH AMENDMENT TO CREDIT AGREEMENT
     THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of the 5th day of December, 2007 by and among the lenders listed on the
signature pages hereof (the “Lenders”), PENSON WORLDWIDE, INC., a Delaware
corporation (“Borrower”), GUARANTY BANK, as Administrative Agent, Swing Line
Lender, Arranger and Letter of Credit Issuer for the Lenders (the
“Administrative Agent”), and Wachovia Bank, National Association, as
Documentation Agent (the “Documentation Agent”), each to the extent and in the
manner provided for in the Credit Agreement (defined below and herein so
called).
BACKGROUND
     A. The Lenders, the Borrower, the Documentation Agent and the
Administrative Agent are parties to that certain Credit Agreement dated as of
May 26, 2006 (as it may be amended, extended, renewed, or restated from time to
time, the “Credit Agreement”). Capitalized terms defined in the Credit Agreement
and not otherwise defined herein shall be used herein as defined in the Credit
Agreement.
     B. The Borrower has requested an amendment to the certain provisions of the
Credit Agreement regarding permitted Investments so that the Borrower shall be
entitled to repurchase certain of its Equity Interests, and the Administrative
Agent and the Required Lenders have agreed to such amendment in order to provide
clarification, subject to the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
     1. AMENDMENTS TO THE CREDIT AGREEMENT. The Credit Agreement is hereby
amended as follows:
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
definition of “Equity Repurchase” in alphabetical order to read as follows:
     “Equity Repurchase” means the Borrower’s repurchase of its Equity
Interests.
     (b) Section 7.02(i) and (j) of the Credit Agreement are hereby deleted in
their entirety and are replaced with the following:
(i) making the JDI Loan;
(j) Equity Repurchases on or after December 5, 2007 in an amount required to
purchase shares of its capital stock valued (at the time of such purchase) of up
to an aggregate amount of $12,500,000, as well as Equity Repurchases previously
made as permitted under this Agreement; and
(k) Investments otherwise permitted in this Agreement.
SIXTH AMENDMENT TO CREDIT AGREEMENT – Page 1



 



--------------------------------------------------------------------------------



 



     2. CONDITIONS OF EFFECTIVENESS. This Amendment shall not be effective until
each of the following conditions precedent shall have been met to the
satisfaction of the Administrative Agent:
     (a) Since the date of the most recent financial statements provided to the
Lenders, there shall have been no event or circumstance, either individually or
in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect;
     (b) No Default shall exist after giving effect to this Amendment;
     (c) The Administrative Agent shall have received confirmation that the
Borrower has paid all expenses and fees arising in connection with all matters
undertaken or performed at the request of the Administrative Agent; and
     (d) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, a duly executed copy of this Amendment
and the other applicable Loan Documents, together with such additional
documents, instruments and certificates as the Administrative Agent shall
require in connection therewith, all in form and substance satisfactory to the
Administrative Agent.
     3. REPRESENTATIONS AND WARRANTIES. The representations and warranties
contained herein and in all other Loan Documents, as amended hereby, shall be
true and correct as of the date hereof as if made on the date hereof.
     4. REFERENCE TO CREDIT AGREEMENT. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
affected and amended by this Amendment.
     5. COUNTERPARTS; EXECUTION VIA FACSIMILE OR ELECTRONIC TRANSMITTAL. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Amendment may be validly executed and delivered by facsimile or
other electronic transmission.
     6. GOVERNING LAW: BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas and shall be binding
upon the Borrower, the Administrative Agent, the Documentation Agent, each
Lender and their respective successors and assigns.
     7. HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
SIXTH AMENDMENT TO CREDIT AGREEMENT – Page 2

 



--------------------------------------------------------------------------------



 



     8. LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.
     9. SEVERABILITY. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.
     10. RATIFICATIONS. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The representations and warranties contained herein and in all other
Loan Documents, as amended hereby, shall be true and correct as of, and as if
made on, the date hereof. The Credit Agreement as amended hereby shall continue
to be legal, valid, binding and enforceable in accordance with its respective
terms.
     11. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page left intentionally blank. Signature pages follow.]
SIXTH AMENDMENT TO CREDIT AGREEMENT – Page 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Required Lenders, the Documentation
Agent and the Administrative Agent have executed this Amendment as of the date
first above written.

            BORROWER:


PENSON WORLDWIDE, INC.
      By:   /s/ Philip A. Pendergraft         Name:   Philip A. Pendergraft     
  Title:   Chief Executive Officer     

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK,
as Administrative Agent, a Lender, Letter of Credit
Issuer and Swing Line Lender
      By:   /s/ Amanda Cone         Name:   Amanda Cone        Title:   Vice
President     

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agent
and a Lender
      By:   /s/ Eric L. Kraft         Name:   Eric L. Kraft        Title:  
Senior Vice President     

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Garfield Johnson         Name:   Garfield Johnson       
Title:   Senior Vice President     

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ Wade Morgan         Name:   Wade Morgan        Title:   Senior
Vice President     

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK
      By:   /s/ Casey R. Hozer         Name:   Casey R. Hozer        Title:  
Executive Vice President     

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

 